Citation Nr: 0005282	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  93-16 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Evaluation of patellofemoral disease of the right knee, 
status post right lateral meniscus repair, currently 
evaluated as 10 percent disabling.

2.  Evaluation of patellofemoral disease of the left knee, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1988 to July 
1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1991 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

In September 1997 the Board remanded the case for the further 
development.  The requested development has been 
accomplished.  The case is now before the Board for further 
appellate review.  

Review of the record does not reveal that the RO expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  This regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (hereinafter "the 
Court") has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the RO did not expressly consider 38 
C.F.R. § 3.321(b)(1), the Board has reviewed the record with 
these mandates in mind and finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  The patellofemoral disease of the right knee, status post 
right lateral meniscus repair is manifested primarily by pain 
on palpation of the medial and lateral collateral ligament 
area.  

2.  The patellofemoral disease of the left knee is manifested 
primarily by mild crepitance with flexion.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a higher disability 
evaluation for patellofemoral disease of the right knee, 
status post right lateral meniscus repair, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.40, 4.45, Diagnostic Codes 5299-5010 
(1999).  

2.  The criteria for the assignment of a higher disability 
evaluation for patellofemoral disease of the left knee are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including §§ 4.7, 4.40, 4.45, Diagnostic Codes 5299-
5010 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims that his service-connected 
patellofemoral disease of the right knee, status post right 
lateral meniscus repair and patellofemoral disease of the 
left knee are worse than the current evaluation contemplates.  
The Board finds that the appellant has submitted evidence, 
which is sufficient to justify a belief that his claims for 
higher evaluations are well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  That is, where the claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of an evaluation for the disability, the 
claim continues to be well grounded as long as the rating 
schedule provides for a higher evaluation and the claim 
remains open.  Shipwash v. Brown, 8 Vet. App. 218, 225 
(1995).  

The Board has continued the issues as entitlement to an 
increased evaluation since service connection has been 
granted for the disabilities.  The appellant is not 
prejudiced by the naming of the issues.  The Board has not 
dismissed any issues and the law and regulations governing 
the evaluation of the disabilities are the same regardless of 
how the issues have been phrased.  The distinction between 
disagreement with the original evaluation awarded and a claim 
for an increased evaluation is important in terms of VA 
adjudicative actions.  However, the U.S. Court of Appeals for 
Veterans Claims did not provide a substitute name for the 
issues.  In reaching the determination below, the Board has 
considered whether staged evaluations should be assigned.  
The Board concludes that the disabilities addressed have not 
significantly changed and staged ratings are not appropriate 
in this case.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the appellant in the development 
of his increased rating claims.  See 38 U.S.C.A. § 5107(a).  
The appellant has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  VA also 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons used 
to support the conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

It is permissible to evaluate the appellant's service-
connected disabilities under provisions of the schedule which 
pertain to a closely-related disease or injury which is 
analogous in terms of the function affected, anatomical 
localization and symptomatology.  38 C.F.R. § 4.20 (1999).  
The RO evaluated the appellant's disability analogous to 
arthritis under Diagnostic Codes 5003-5010.  See 38 C.F.R. 
Part 4, Diagnostic Codes 5003-5010 (1999).  Under Diagnostic 
Codes 5003-5010, which addresses arthritis, it notes that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion.  See 38 C.F.R. Part 4, 
Diagnostic Codes 5003-5010 (1999).

38 C.F.R. § 4.10 (1999) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. §§ 4.40, 4.45 (1999).  See also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  These requirements for the evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decision based 
upon a single, incomplete or inaccurate report and to enable 
VA to make a more precise evaluation of the disability level 
and any changes in the condition.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25 (1999).  One exception 
to this general rule, however, is the anti-pyramiding 
provision of 38 C.F.R. § 4.14 (1999), which states that 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  In 
Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that 
the disability in that case -- scarring -- warranted 10 
percent evaluations under three separate diagnostic codes, 
none of which provided that a veteran may not be rated 
separately for the described conditions.  Therefore, the 
conditions were to be rated separately under 38 C.F.R. § 4.25 
unless they constituted the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  The 
critical element cited was "that none of the symptomatology 
for any one of those three conditions [was] duplicative of or 
overlapping with the symptomatology of the other two 
conditions."  Id., at 262.  

The normal range of motion of the knee is 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. Part 4, Plate 
II (1999).  In every instance where the schedule does not 
provide a zero percent evaluation for a particular diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements of a compensable evaluation are not met.  38 
C.F.R. § 4.31 (1999).

Service medical records show that the appellant was seen for 
complaints of right and left knee pain.  In February 1991 a 
diagnostic arthroscopy and repair of a flap tear of the 
posterolateral meniscus was performed on his right knee.  

In April 1991 the Department of the Navy Physical Evaluation 
Board determined that the appellant was unfit for duty.  The 
appellant's diagnoses were bilateral patellofemoral disease 
symptomatic and right posterior horn lateral meniscal tear, 
status post surgical debridement.  

At the October 1991 VA examination the appellant reported 
that he fell on his right knee while in service and that his 
left knee had recently become painful perhaps.  Upon 
examination there were no apparent gait abnormalities.  There 
was minimal effusion in the right knee and no effusion in the 
left knee.  There was no deformity save for the arthroscopy 
scars over the right knee.  Both knees had negative anterior 
drawers and negative posterior drawer's examinations.  The 
Lachmann test was bilaterally negative, as was the McMurray 
test.  

There was some mild joint line tenderness on the right knee 
medially and anteriorally.  There was no tenderness of the 
medial collateral/lateral collateral and no verus or valgus 
laxity.  There was no laxity in either at 0 degrees of full 
extension or at 30 degrees of flexion.  There was a negative 
pivot shift in both knees.  The patellar stress test did not 
produce any apprehension.  There was no pain with patellar 
grind.  There was a mild amount of atrophy of the quadriceps 
from the right thigh compared to the left.  The impression 
was probably a recurrent medial meniscal tear with no 
evidence of instability in his right knee and left knee mild 
pain with no evidence of instability and no evidence of 
meniscal lesion.  

The October 1991 VA X-rays showed no evidence of fracture or 
subluxation in either knee.  There was no evidence of joint 
space narrowing or osteophytes to suggest osteoarthritis 
changes.  The impression was a normal radiograph of both 
knees.  

In March 1992 the appellant was seen for complaints of 
bilateral knee pain.  He reported knee pain with a burning 
sensation and also that his knees gave out on him.  Upon 
examination right knee crepitance with passive range of 
motion was noted.  The diagnosis was right knee pain.  

The July 1994 VA examination of the appellant's right knee 
revealed a positive patella compression and positive patellar 
apprehension with negative patellar tilt.  There was no 
effusion and his range of motion was from 0 degrees to 135 
degrees.  The appellant did not have varus or valgus 
instability.  The Lachmann's test was negative as was the 
anterior and posterior drawer tests.  He had negative medial 
and lateral joint line tenderness.  His pivot shift was also 
negative.  The appellant was neurovascularly intact to his 
right lower extremity.  The impression was status post right 
medial meniscectomy with some patellar chondromalacia.  

At the March 1997 VA examination the appellant's gait was 
normal.  He was able to do deep knee bends without assistance 
and without obvious pain.  Crepitance was noted with extremes 
of flexion in both knees.  Examination of the right knee 
showed range of motion from 0 degrees to 135 degrees.  There 
was mild crepitance noted with extremes of flexion.  There 
was neither obvious effusion nor warmth.  The patella 
appeared to track normally.  There was pain with compression 
of the patella with quadriceps activation.  The knee was 
stable to varus and valgus examination.  The appellant had a 
negative Lachman's, anterior drawer, and posterior drawer and 
McMurray's examinations.  He had scars from his arthroscopy 
examination, which were well healed without adhesion, 
inflammation of tenderness.  

Examination of the left knee showed that the appellant's 
range of motion was from 0 degrees to 135 degrees.  He had 
mild crepitance with flexion.  There was no effusion.  The 
Lachman's, anterior drawer, posterior drawer and McMurray's 
examinations were negative.  There was pain with compression 
of the patella and quadriceps activation.  The patella 
otherwise appeared to tract normally.  The assessment was 
patella femoral pain bilaterally status post meniscal tear by 
report, in the right knee.  

The March 1997 VA X-rays showed no evidence of degenerative 
process with the joint spaces well maintained, particularly 
concerning the patella femoral joint.  The assessment was 
history of patella femoral disease without radiographic 
evidence of degenerative process of patella femoral joint.  

The VA outpatient treatment records show that the appellant 
was seen for complaints of right knee pain between January 
1998 and April 1998.  A January 1998 Magnetic Resonance Image 
(MRI) of the appellant's right knee found that the marrow 
signal around the knee appeared normal.  There was no large 
joint effusion seen.  The collateral ligaments and cruciate 
ligaments were all of normal signal intensity and morphologic 
appearance.  The patellofemoral-articulating surface appeared 
normal.  The medial meniscus appeared normal.  There was no 
evidence of tear in this component.  

The lateral meniscus however, showed a linear wide band of 
high signal within the posterior horn extending into the 
inferior surface likely representing a large tear.  This band 
of increased signal extended anteriorly into the posterior 
and superior middle third of the meniscus.  There were areas 
of increased signal seen in the anterior horn which did not 
convincingly extend all the way to the articulating surface 
and could represent Grade II signal changes within the 
anterior horn, however, a tear at this site could not be 
entirely excluded.  The impressions were meniscal tear of the 
posterior horn of the lateral meniscus which extends into the 
middle third as described above; anterior horn increased 
signal as described above either representing a Grade II 
internal signal changes or possibly and additional tear at 
this site; normal appearing medial meniscus, collateral 
ligaments, and cruciate ligaments.  There was no evidence of 
bone contusions.  

A right knee arthroscopy was performed in February 1998.  The 
pre-operative diagnosis and the post-operative diagnoses were 
right lateral meniscal tear.  

The April 1998 VA X-rays revealed that there was a varus 
deformity of the right knee.  Cartilaginous joint spaces 
appeared preserved.  Small osteophytes projected from the 
lateral joint space.  The impression was small lateral 
osteophytes with varus abnormalities.  

The VA outpatient treatment reports dated June 1998 to July 
1998 show follow-up treatment through July 1998 for the 
appellant's right knee status postoperative.  In June 1998 
Lachman's test was negative and the posterior cruciate 
ligament was intact.  There was mild quadriceps atrophy.  In 
July 1998 the assessment was right knee meniscus tear.  

At the July 1998 VA examination the appellant's range of 
motion of his knees in flexion and extension were from 0 to 
140 degrees bilaterally.  Sensation was intact to pin prick 
and light touch over the lower extremity dermatomes.  Muscle 
strength was normal in the quadriceps and hamstrings 
bilaterally.  There was no mediolateral or anteroposterior 
instability of the knees.  The patella apprehension test was 
positive bilaterally; the right was greater than the left.  
There was pain on palpation of the medial and lateral 
collateral ligament area on the right.  

The Apley grinding test was negative bilaterally.  The 
appellant's gait was mildly antalgic and the appellant 
dragged his right leg, which according to him he did so 
because his physical therapist told him to take pressure off 
the leg because of pain.  The appellant also used an elastic 
knee sleeve on his right knee during ambulation with a 
patella cut-out.  There were no other focal neuromuscular 
deficits.  The assessment was clinically the appellant had 
right knee pain secondary to knee surgery with no objective 
focal neuromuscular deficits on this examination other than 
pain on palpation of the patella and medial and lateral areas 
of the knees.  The examiner stated that the abnormal gait 
which was according the appellant because of pain.

The appellant's patellofemoral disease of the right knee, 
status post right lateral meniscus repair and patellofemoral 
disease of the left knee cannot be rated under DC 5256, as 
they do not exhibit ankylosis.  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992).  

The RO also considered Diagnostic Code 5257, which refers to 
instability.  Under this diagnostic code, slight recurrent 
subluxation or lateral instability is reflected by a 10 
percent disability rating and moderate recurrent subluxation 
or lateral instability is indicative of a 20 percent 
disability evaluation.  A 30 percent rating is for severe 
impairment.  However, the appellant does not have instability 
or subluxation of either his right or left knee.  The October 
1991 VA examination report shows that there was no laxity of 
the cruciate or collateral ligaments.  In July 1998 there was 
no mediolateral or anteroposterior instability of the knees.  
Therefore, a separate 10 percent rating is not warranted 
under DC 5257.

Dislocation of the semilunar cartilage of either knee with 
frequent episodes of "locking," pain, and effusion into the 
joint warrants a 20 percent disability evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (1999).  In October 1991 there 
was perhaps minimal effusion in the right knee and no 
effusion in the left knee.  The July 1994 VA examination 
revealed that there was no effusion in the right knee.  In 
March 1997 there was no effusion in either knee.  An 
evaluation under Diagnostic Code 5258 is not warranted.  
Although an effusion may have been present in October 1991, 
the other records establish that if the effusion existed, it 
was not frequent.  Similarly, there was no indication of 
locking.  Although he has complaints of pain, no examiner has 
established that the pain is due to dislocated cartilage.  

The appellant is already in receipt of the maximum evaluation 
under Diagnostic Code 5259, which refers to removal of 
semilunar cartilage of the knee.  The regulation provides a 
10 percent rating for symptomatic removal of the semilunar 
cartilage.  

For limitation of motion of the leg, Diagnostic Code 5260 
provides a 10 percent rating where flexion is limited to 45 
degrees, 20 percent when limited to 30 degrees, and 30 
percent to 15 degrees.  Diagnostic Code 5261 provides a 10 
percent rating where extension of the leg is limited to 10 
degrees, 20 percent where limited to 15 degrees, 30 percent 
when limited to 20 degrees and 40 percent when limited to 30 
degrees.  However, the limitations of flexion and extension 
reported at the July 1998 VA examination support only a 
noncompensable rating under DC 5260 and DC 5261.  The VA 
examination report shows that both knees extension was 0 
degrees and flexion was 140 degrees.  The disabilities cannot 
be rated under DC 5262, as they do not involve impairment of 
the tibia or fibula, or DC 5263, as they do not involve genu 
recurvatum.

The Board has considered DeLuca v. Brown, 8 Vet. App. 202 
(1995), which addresses 38 C.F.R. §§ 4.10, 4.14, 4.40, 4.45, 
in reaching its conclusion in this case.  The functional loss 
due to pain, however, is adequately covered by the 10 
percent.  See 38 C.F.R. § 4.59 (1999).  The March 1997 VA 
examination report showed that he could do deep knee bends 
without assistance and without obvious pain.  Further, there 
was no evidence of soft tissue swelling or increased heat 
around the knees.  Although there was mild atrophy on the 
right in October 1991, there was none on the left.  Although 
there was pain on the left, it was described as mild.  In 
regard to functional use, the examiner noted that there were 
no apparent gait abnormalities.  

The range of motion has never been described as significantly 
limited due to any factor, including pain, weakness, excess 
fatigability, incoordination or more motion than normal.  In 
fact, the 1997 examination established that he continued with 
a normal gait and there was no obvious incoordination, 
weakness or fatigability.  It was clearly established that he 
could do a deep knee bend without obvious pain.  This again 
establishes good functional use while weight bearing.  
Although the 1998 examiner noted that there was right knee 
pain, the actual range of motion was from 0 to 140 degrees, 
strength was 5/5, and the gait was described as only mildly 
antalgic.  The examiner never established that the range of 
motion was otherwise limited beyond that reported by him.  

In sum, the current evaluation contemplates the presence of 
periarticular pathology productive of painful motion, or the 
functional equivalent of limitation of flexion to 30 degrees 
or the functional equivalent of limitation of extension to 10 
degrees.  Neither the objective findings nor the subjective 
complaints have established greater functional limitation 
than that contemplated by the current evaluations.  Any 
limitation of motion due to pain is not of such a degree as 
to warrant as separate compensable rating under Diagnostic 
Codes 5260 or 5261, as discussed above.  

As the appellant underwent surgery during service the Board 
has also considered whether the surgical scars warrant 
separate compensable evaluations.  Residual superficial 
scarring resulting from the injury must be poorly nourished 
with repeated ulceration, or tender and painful on objective 
demonstration for a 10 percent rating.  38 C.F.R. Part 4, § 
4.117, Diagnostic Codes 7803, 7804 (1999).  Scars, other than 
disfiguring facial scars, residuals of second or third degree 
burns, or scars that are poorly nourished, etc., are rated on 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Part 4, Diagnostic Code 7805 (1999).  The record as a 
whole does not show that the post surgical scars are 
productive of any significant functional impairment, nor 
otherwise disabling.  The claims file does not indicate that 
the appellant has ever complained of scarring residuals.  As 
the scars have not been shown to result in functional 
limitation of the knees, a separate rating is not warranted.  
See Esteban, supra.

The appellant is competent to report pain in his knees.  
These complaints of pain do not exceed the criteria for the 
current 10 percent rating.  He has not identified instability 
or any functional limitation, which would warrant a higher 
rating under any applicable rating criteria.  Further, the 
objective findings of a trained medical professional are 
substantially more probative in determining whether any of 
the applicable criteria for a higher rating have been met.  
In this case, the October 1991 VA X-rays showed no evidence 
of fracture or subluxation in either knee.  The April 1998 VA 
X-ray showed that there was a varus deformity of the right 
knee.  While the July 1998 direct examination revealed that 
there was pain on palpation of the medial and lateral 
collateral ligament area on the right.  Neither pain nor any 
other factor limited knee motion and there was no 
instability.  These findings do not approximate any 
applicable criteria for a higher rating.  38 C.F.R. § 4.7 
(1999).  Consequently, the preponderance of evidence is 
against the claim for a higher rating.  38 U.S.C.A. § 5107(b) 
(West 1991).


ORDER

The assignment of a higher disability evaluation for 
patellofemoral disease of the right knee, status post right 
lateral meniscus repair is denied.  The assignment of a 
higher disability evaluation for disease of the left knee is 
denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

